Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 08/25/2021.

Status of Claims
3.        Claims 1, 4-10, 12, and 15-24 are pending in this application.
           Claims 1, 1, 4, 5, 12, and 15 are currently amended.
Claims 2, 3, 11, 13, and 14 are currently canceled.  
Claims 16-24 are newly added.

Examiner’s Statement of Reasons for Allowance
4.         Claims 1, 4-10, 12, and 15-24 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receive, from the external apparatus or a first image forming apparatus via the communication device, a first color profile that the first image forming apparatus uses to determine a color output via a first image forming operation; determine whether the first image forming apparatus and the image forming apparatus are a same model, based on the first color profile; generate a second color profile that the image forming apparatus uses to output the same or a similar color to the color output via the first image forming operation, based on a result of the determination and the first color profile; and when the first image forming apparatus and the image forming apparatus are different models, generate the second color profile corresponding to the first color profile based on information of a value of a parameter corrected to generate a first color lookup table (LUT) within the first color profile in the first image forming apparatus and a default color LUT of the image forming apparatus.” along with all the other limitations as required by independent claim 1.

Regarding Claim 12:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“ instructions to execute an application that manages a color of an image forming apparatus; instructions to search for a plurality of image forming apparatuses via the application and display a result of the searching; instructions to receive an input of selecting, from among the plurality of image forming apparatuses, a first image forming apparatus that provides a first color profile for use in determining a color output via a first image forming operation, and a second image forming apparatus that is to update a color profile by using the first color profile; 4Appl. No.: 16/976,896 Response dated: August 25, 2021 Reply to Office Action of: June 10, 2021 instructions to obtain the first color profile according to the input and determine whether the first image forming apparatus and the second image forming apparatus are a same model, based on the first color profile; and instructions to generate a second color profile that the second image forming apparatus uses to output the same or a similar color to the color output by the first image forming apparatus, based on a result of the determination and the first color profile, wherein the instructions to generate the second color profile, based on the result of the determination and the first color profile, comprise instructions to generate the second color profile corresponding to the first color profile, based on information of a value of a parameter corrected to generate a first color lookup table (LUT) within the first color profile in the first image forming apparatus and a default color LUT of the image forming apparatus when the second image forming apparatus and the first image forming apparatus are different models.” along with all the other limitations as required by independent claim 12.

Regarding Claim 16:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“search for a plurality of image forming apparatuses connected to the image forming apparatus and display a result of the searching on the UI device; receive an input of selecting a first image forming apparatus from among the plurality of image forming apparatuses via the UI device; 5Appl. No.: 16/976,896 Response dated: August 25, 2021 Reply to Office Action of: June 10, 2021 display, on the UI device, at least one color profile stored in the first image forming apparatus and information related to the at least one color profile; receive an input of selecting a first color profile, which is to be used by the image forming apparatus during an image forming operation, from the at least one color profile, via the UI device; receive, from the first image forming apparatus via the communication device, the first color profile that the first image forming apparatus uses to determine a color output via a first image forming operation; determine whether the first image forming apparatus and the image forming apparatus are a same model based on the first color profile; and generate a second color profile that the image forming apparatus uses to output the same or a similar color to the color output via the first image forming operation based on a result of the determination and the first color profile.” along with all the other limitations as required by independent claim 16.

6.       It follows that claims 4-10, 15, and 17-24 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677